UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7162



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC ARTHUR WALTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-96-41, CA-00-191-5)


Submitted:   October 24, 2002          Decided:     November 22, 2002


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.     Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Arthur Walton seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C. § 2255 (2000), and denying

a certificate of appealability.*       We have reviewed the record, the

district   court’s   opinion   accepting   the   recommendation    of   the

magistrate judge to deny § 2255 relief, and the court’s order

denying a certificate of appealability. We conclude for the reasons

stated by the district court that Walton has not made a substantial

showing of the denial of a constitutional right. See United States

v. Walton, Nos. CR-96-41; CA-00-191-5 (N.D.W. Va. June 28, 2002;

July 24, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).        We grant

Walton’s motion for judicial notice and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              DISMISSED




     *
       Although Walton did not file a notice of appeal from the
district court’s order denying a certificate of appealability, we
have jurisdiction to review the order because his timely filed
informal brief is the functional equivalent of a notice of appeal.
Smith v. Barry, 502 U.S. 244, 245 (1992).


                                   2